DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (US 2014/0228681 A1).
Regarding claim 10, Jia et al. (‘681) teaches a method for reducing artifacts in an image of a sample of a subject (improved signal to noise ratio by decreasing motion noise and background noise (for reducing artifacts) in an image of vascular circulation in an eye or in other biological tissue; see abstract; [0052], [0063]-[0069]; Fig. 8), comprising: extracting at least one flow signal from a plurality of optical microangiography (OMAG) scans of the sample (a flow image obtained using a plurality of optical angiography B-scans of a vascular microcirculation (OMAG) is divided into spectral bands M (extracting at least one flow signal); see abstract; [0052], [0063]-[0069]; Fig. 8), wherein the sample comprises a biological tissue having fluid flow therethrough (the vascular microcirculation of the eye has blood flow; see [0044]); multiplying the at least one flow signal by a weighting factor comprising a motion index to produce at least one weighted flow signal to suppress artifacts (an amplitude information 509 (a weighting factor) for each spectral band of a split flow image is used in inter-B-scan decorrelation (a 
Regarding claim 11, Jia et al. (‘681) teaches the method of claim 10, wherein the motion index is an inter-frame pixel decorrelation coefficient (the inter-B-scan decorrelation 512; see abstract; [0068]).
Regarding claim 12, Jia et al. (‘681) teaches the method of claim 10, wherein the plurality of OMAG scans of the sample (a flow image obtained using a plurality of optical angiography B-scans of a vascular microcirculation (OMAG) is divided into spectral bands M (extracting at least one flow signal); see abstract; [0052], [0063]-[0069]; Fig. 8) comprises a plurality of adjacent B-scans of the sample (a plurality of adjacent B-scans; see abstract; [0052], [0063]-[0069]; Fig. 8).
Regarding claim 13, Jia et al. (‘681) teaches the method of claim 10, further comprising: compressing the at least one weighted flow signal with a threshold (see [0067], [0069], [0091], [0093], [0097]).
Regarding claim 14, Jia et al. (‘681) teaches the method of claim 10, wherein the weighting factor is generated from the structural image (amplitude information; see [0066]).
Regarding claim 15, Jia et al. (‘681) teaches the method of claim 1, wherein the sample comprises one of the following: a brain, an eye, a retina, a tumor, a heart, skin, a kidney, a gastroenterology tract, a productive system, and a cochlear (see [0044]).
Regarding claim 16, Jia et al. (‘681) teaches the method of claim 15, wherein the method is used in imaging cerebrovascular perfusion, retinal microcirculation, tumor progression, posterior eye vascular imaging, or angiography (see [0044]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0307014 A1) (hereinafter “Wang_1") in view of an article entitled “Doppler optical micro-angiography for volumetric imaging of vascular perfusion in vivo” by Wang, et al. (hereinafter “Wang_2").
Regarding claim 1, Wang_1 teaches a method for enhancing quality of a flow image of a sample of a subject (a method to provide a higher-sensitivity (enhancing quality) moving component image taken from a retina of an eye (a sample of a subject); abstract; paragraphs [0051 ]-[0052], [0083]) comprising: acquiring a first flow image (a flow image by applying an OMAG system; abstract; 
Regarding claim 2, Wang_1 and Wang_2, in combination, teach the method of claim 1, and Wang_1 further discloses the method further comprising: acquiring a phantom flow image from a plurality of third OMAG scans of a fluid phantom (a set of OMAG scan images of a phantom made from a gelatin mixed with milk to simulate a tissue, and a flowing Ti02 particle solution to simulate flowing component (a fluid phantom), capturing flow images; figure 6B; paragraphs [0085]-[0087]); and acquiring a phantom structure image from a fourth OMAG scan of a solid phantom (capturing an OMAG microstructural image of the flow phantom; figure 6A; paragraph [0086]). Wang_1 does not disclose plotting, onto the graph, data based on pixel intensity values from the phantom flow image and pixel intensity values from the phantom structure image; calculating a probability distribution of data designating flow signals and data designating structure signals from the phantom flow image pixel intensity values and the phantom structure image pixel intensity values; and mapping the calculated probability distribution of data onto the graph. However, Wang_2 discloses plotting, onto the graph (page 9, figures 4A-E), data based on pixel intensity values from the phantom flow image and pixel intensity values from the phantom structure image (calculating fluid velocity signals and determining flow signal from a structural phantom image using effective detectable signals S (based on pixel intensity 
Regarding claim 4, Wang_1 and Wang_2, in combination, teach the method of claim 1, and Wang_1 does further disclose wherein data based on pixel intensity values from the flow image and pixel intensity values from the structure image (optical data signals (pixel intensity) divided into the signals of the moving particles (the flow image) and the signals of the static particles (the structure); paragraphs [0035], [0063]). Wang_1 does not disclose wherein plotting data comprises plotting a logarithm of structural pixel intensity over a ratio of flow pixel intensity to structural pixel 
Regarding claim 5, Wang_1 and Wang_2, in combination, teach the method of claim 1, wherein plotting data based on pixel intensity values from the flow image and pixel intensity values from the structure image comprises plotting data having pixel intensity values above a noise level (Wang_1 see [0057], [0079]).
Regarding claim 6, Wang_1 and Wang_2, in combination, teach the method of claim 1, wherein the graph is one of a two-dimensional (2D) graph or a three-dimensional (3D) graph (Wang_2 see page 8, second-fourth paragraphs; page 9, first-third paragraphs and figures 4A-E).
Regarding claim 7, Wang_1 and Wang_2, in combination, teach the method of claim 1, wherein differentiating the data by location on the graph further comprises determining a boundary on the graph between the first data group and the second data group (Wang_2 see page 8, second-fourth paragraphs; page 9, first-third paragraphs and figures 4A-E).

Regarding claim 9, Wang_1 and Wang_2, in combination, teach the method of claim 1, wherein acquiring the first flow image from the plurality of first OMAG scans of the sample comprises generating the first flow image from a plurality of repeated B-scans of the sample (Wangh_1 see [0048]-[0050]; Fig. 2).
Regarding claim 17, Wang_1 and Wang_2, in combination, teach a system for in vivo imaging, comprising: an optical micro-angiography (OMAG) apparatus configured to generate images from living tissue (Wang_1 see title; abstract; [0036]-[0049]; Fig. 1); and a non-transitory computer-readable medium having stored therein instructions executable to cause a computing device to carry out the method of claim 1 (see rejection of claim 1 above).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0307014 A1) (hereinafter “Wang_1") in view of an article entitled “Doppler optical micro-angiography for volumetric imaging of vascular perfusion in vivo” by Wang, et al. (hereinafter “Wang_2") as applied to claim 2 above, and further in view of Song et al. (US Pat. No. 8,345,945 B2)
Regarding claim 3, Wang_1 and Wang_2, in combination, disclose the method of claim 2, but Wang_1 does not disclose the method further comprising: setting pixels with a probability greater than a threshold to zero intensity on the flow image. However, Song discloses the method further comprising: setting pixels with a probability greater than a threshold to zero intensity on the flow image (a threshold to identify where no signal is expected (a probability greater than a threshold to zero intensity) to plot 2-D translations to reconstruct an image (setting pixels); see column 4, lines 38-52; column 5, lines 26-40). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Wang_1, in order to have provided the method further comprising: setting pixels with a probability greater than a threshold to zero intensity on the 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793